MICKLE, Judge.
Oswald Newbold appeals his convictions and sentences for burglary of a dwelling in which a person was assaulted (Count I— Case No. 91-3912), attempted first-degree murder with a firearm (Count II — Case No. 91-4058), and aggravated battery with a firearm (Count III — Case No. 91^058). We affirm on all points raised and write briefly to address the first issue, to wit: whether the trial court erred in imposing consecutive three-year mandatory minimum terms on Counts II and III in Case No. 91^4058, pursuant to section 775.087(2), Florida Statutes (1991). Appellant argues that only concurrent mandatory minimum terms may be imposed where the offenses were based on a single firearm and were committed in the course of one continuous criminal episode with no interruption in time and location, even where there were two victims. However, application of the Florida Supreme Court’s recent decision in State v. Christian, 692 So.2d 889 (Fla.1997), calls for affirmance under the facts of this case where appellant shot both victims, giving rise to the separate convictions for attempted first-degree murder with a firearm and aggravated battery with a firearm.
AFFIRMED.
ALLEN and WEBSTER, JJ., concur.